    Case 2:21-cv-11534-PDB-APP ECF No. 1, PageID.1 Filed 06/30/21 Page 1 of 11




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

    ROBERT SHALHOUB,                           CASE NO. __________________
                    Plaintiff,                           HON.

    v.

    A2MAC1, LLC, TINA RUSSO, and
    FRANK BUNT, in their individual
    capacities,
                    Defendants.

    Jonathan R. Marko (P72450)         Michael A. Chichester, Jr. (P70823)
    MARKO LAW, PLLC                    LITTLER MENDELSON, P.C.
    1300 Broadway Street, 5th Floor    200 Renaissance Center, Suite 3110
    Detroit, Michigan 48226            Detroit, Michigan 48243
    (313) 777-7529                     (313) 446-6400
    jon@markolaw.com                   mchichester@littler.com

    Attorneys for Plaintiff            Attorney for Defendants

         DEFENDANTS A2MAC1, LLC, TINA RUSSO, and FRANK BUNTE’s
                      NOTICE OF REMOVAL
         Defendants A2MAC1, LLC, TINA RUSSO, and FRANK BUNTE1

(“Defendants”), through undersigned counsel and pursuant to 28 U.S.C. §§ 1332,

1441, and 1446, hereby removes Case No. 21-006837-CD from the Circuit Court for

the County of Wayne, State of Michigan, to the United States District Court for the



1
 Plaintiff’s original and First Amended complaint both incorrectly refer to CEO of
A2Mac1, LLC, Frank Bunte, as Frank “Bunt.” Defendants will use the correct
version of Mr. Bunte’s name in this notice of removal.
                                        1
    Case 2:21-cv-11534-PDB-APP ECF No. 1, PageID.2 Filed 06/30/21 Page 2 of 11




Eastern District of Michigan, Southern Division, and as grounds for its removal

states as follows:

                          STATEMENT OF THE CASE
        1.    On or about June 7, 2021, Plaintiff Robert Shalhoub (“Plaintiff”)

filed a Complaint in the Circuit Court for the County of Wayne, State of Michigan,

styled Robert Shalhoub vs. A2Mac1, LLC, et. al, Case No. 21-006837-

CD (the “State Court Action”), copies of which are attached hereto as Exhibit 1,

together with the summonses issued to A2Mac1, LLC and Frank Bunte.

        2.    Service of Summonses and Plaintiff’s Complaint (“Complaint”) by

electronic mail, was effected upon Defendants, excluding Tina Russo, on June 7,

2021, copies of which are attached hereto as Exhibit 2.

        3.    Later that same day, Plaintiff amended his complaint, naming Tina

Russo as an additional defendant in the First Amended Complaint (“FAC”), copies

of which are attached hereto as Exhibit 3.2

        4.    However, Plaintiff did not serve the FAC until June 9, 2021, copies of

which are attached hereto as Exhibit 4.

        5.    Service of a summons by electronic mail, was effected upon Ms. Russo

on June 11, 2021, a copy of which is attached hereto as Exhibit 5.




2
    References to the record are as follows: First Amended Complaint, “(FAC __)”.
                                          2
 Case 2:21-cv-11534-PDB-APP ECF No. 1, PageID.3 Filed 06/30/21 Page 3 of 11




      6.     The aforesaid documents (Exhibits 1-5) constitute all process,

pleadings, and orders served upon Defendants in this action.

      7.     The Complaint purports to assert five causes of action against

Defendants, arising under the Michigan Elliott-Larsen Civil Rights Act, MCL

37.2102, et seq., the common law of contracts and promissory estoppel, the

Michigan Sales Representative Act, MCL 600.2961, et seq., and the

Whistleblowers’ Protection Act, MCL 15.361 et seq. (“WPA”). (FAC. ¶¶ 20-43.)

      8.     The relief Plaintiff seeks includes, inter alia, actual damages, emotional

distress damages, exemplary and punitive damages, as well as attorney fees, costs,

and interest. (FAC p. 8, “Relief Requested” paragraph.)

             DIVERSITY JURISDICTION UNDER 28 U.S.C. 1332
      9.     This action is one of which this Court has original jurisdiction under

the provisions of Title 28, United States Code, Section 1332 (diversity), and is one

which may be removed to this Court by Defendants pursuant to the provisions of

Title 28, United States Code, Section 1441, in that it is an action of civil nature

wherein the alleged value of the claim of Plaintiff is in excess of the amount of

$75,000.00, exclusive of interest, costs and attorney fees, and is between a citizen of

the State of Michigan and citizens of foreign states. Moreover, for the reasons set

forth more fully herein, Plaintiff’s fraudulent joinder of Defendant Russo does not



                                          3
 Case 2:21-cv-11534-PDB-APP ECF No. 1, PageID.4 Filed 06/30/21 Page 4 of 11




defeat removal. The amount in controversy and citizenship of the parties is set forth

more fully below:

             a.     At the time such action was instituted in the Circuit Court for

      Wayne County in the State of Michigan, and at the present time, Plaintiff is

      and has been a citizen of the State of Michigan. (FAC ¶5.)

             b.     At the time such action was commenced, and at the present time,

      A2Mac1, LLC (“A2Mac1”), was and is a Limited Liability Company. For

      purposes of diversity jurisdiction, a limited liability company has the

      citizenship of its members, rather than the state where it is organized. See

      Yarber v. M.J. Elec., LLC, 824 F. App’x 407, 409-10 (6th Cir. 2020);

      VeriCorr Packaging, LLC v. Osiris Innovations Grp., LLC, 501 F. Supp. 2d

      989 (E.D. Mich. 2007).

             c.     A2Mac1 is comprised of a sole member, Hary Participations,

      which is a French corporation (société par actions simplifiée) and has its

      principal place of business in France. For purposes of diversity jurisdiction,

      a corporation is domiciled in every foreign state where it is incorporated or

      where it has its principal place of business. See 28 U.S.C. § 1332(c)(1). This

      means that for purposes of domicile, A2Mac1 has French citizenship.




                                         4
 Case 2:21-cv-11534-PDB-APP ECF No. 1, PageID.5 Filed 06/30/21 Page 5 of 11




             d.    Since Hary Participations is the sole member of A2Mac1and it is

      not a citizen of Michigan, complete diversity exists as between Plaintiff and

      A2Mac1.

             e.    Frank Bunte is a citizen of Germany and not a citizen of

      Michigan, and therefore, complete diversity exists between Plaintiff and

      Defendant Bunte.

             f.    Defendant Russo is a citizen of Michigan. However, Defendant

      Russo is not a proper defendant in this action, but rather has been fraudulently

      joined to defeat diversity jurisdiction.

      10.    Fraudulent joinder is “a judicially created doctrine that provides an

exception to the requirement of complete diversity.” Casias v. Wal-Mart Stores,

Inc., 695 F.3d 428, 432 (6th Cir. 2012) (internal citations omitted). Without Russo’s

fraudulent joinder, complete diversity would exist.

             a.    “A defendant is fraudulently joined if it is clear that there can be

      no recovery under the law of the state on the cause alleged or on the facts in

      view of the law.” Id. at 432-33 (citation omitted). “The relevant inquiry is

      whether there is a colorable basis for predicting that a plaintiff may recover

      against a defendant.” Id. at 433 (citation omitted). Defendants here assume

      the burden of demonstrating Plaintiff’s fraudulent joinder of Russo. Id.



                                           5
    Case 2:21-cv-11534-PDB-APP ECF No. 1, PageID.6 Filed 06/30/21 Page 6 of 11




               b.     When a non-diverse party has been shown to be fraudulently

         joined, the proper procedure is to dismiss that party from the suit. TGINN

         Jets, LLC v. Meathe, No. 19-10105, 2019 WL 1571187, at *1 (E.D.Mich Apr.

         11, 2019) (citing Probus v. Charter Commc’ns, LLC, 234 F. App’x 404, 407

         (6th Cir. 2007)).3

               c.     Here, no colorable basis in fact or law exists for any claims by

         Plaintiff Shalhoub against Defendant Russo. In the FAC, Russo has been

         named in this case fraudulently and in bad faith because Plaintiff realized that

         neither Mr. Bunte, the only relevant “agent” of A2Mac1 in this case for

         purposes of the statutes mentioned in ¶7 above, nor A2Mac1 itself, are citizens

         of Michigan. A fair reading of the relief Plaintiff requests in his complaint

         makes clear that there is no basis for finding that Plaintiff may recover against

         Russo in her individual capacity for allegedly acting as A2Mac1’s “agent” for

         the single action of placing Plaintiff on administrative leave. See FAC, ¶¶ 8,

         18-19.

               d.     Russo was not Plaintiff’s supervisor, had no involvement in

         decisions pertaining to Plaintiff’s employment, and merely communicated

         decisions made by A2Mac1 to Plaintiff in her former capacity as A2Mac1’s

         Human Resources Manager.


3
    All unpublished cases are attached as Exhibit 6 hereto.
                                             6
Case 2:21-cv-11534-PDB-APP ECF No. 1, PageID.7 Filed 06/30/21 Page 7 of 11




          e.     Because she did not exercise significant control over Plaintiff’s

    hiring, firing, or conditions of employment at A2Mac1, Russo is not an

    “agent” under the relevant statutes mentioned in ¶7 above. See Odigbo v.

    N.W. Airlines, Inc., 8 F. Supp. 2d. 660, 664 (E.D.Mich. 1998). Instead, like

    in other cases where Michigan courts have found that a defendant was

    fraudulently joined, Russo was simply conducting routine “administrative

    duties related to personnel matters” Urbanski v. Sears Roebuck & Co., No.

    211223, 2000 WL 33421411, at *4 (Mich. Ct. App. May 2, 2000), and was

    simply “communicat[ing] a message” from A2Mac1 to Plaintiff when she

    conveyed to Shalhoub that he had been placed on administrative leave

    Simplicean v. SSI (US), Inc., No. 18-CV-11297, 2018 WL 3861736, at *3

    (E.D. Mich. Aug. 14, 2018).

          f.     Rather than acting as A2Mac1’s “agent” as that term is used in

    MCL 37.2102, et seq, Russo was simply passing along a message which she

    “had no control over” and therefore, as alleged by Plaintiff “[t]he facts . . .

    taken as true, do not make it plausible that [Russo] made personnel decisions,

    controlled a term of Plaintiff’s employment, or exercised significant control

    over” Shalhoub. Simplicean, 2018 WL 3861736, at *3. Furthermore, the

    informing of Shalhoub of his placement on administrative leave is also

    analogous to the case law holding that “merely informational input” does not

                                       7
 Case 2:21-cv-11534-PDB-APP ECF No. 1, PageID.8 Filed 06/30/21 Page 8 of 11




      result in an “agent” being held liable under the law. Freeman v. Unisys Corp.,

      870 F. Supp. 169, 173 (E.D. Mich. 1994) (holding that “merely informational

      input by an employee or supervisor does not make them an agent of an

      employer that qualifies them for liability under” the Elliott-Larsen Civil

      Rights Act). Moreover, there is no argument for Shalhoub here that Russo

      was delegated “employer-like functions” because she was not making the

      actual decisions to hire, fire, or change the conditions of employment for

      Shalhoub, Shalhoub did not report to her, and she was simply carrying out her

      employer’s orders.

             g.    Therefore, Plaintiff cannot state a claim against Defendant

      Russo. Since Plaintiff amended his complaint to name Defendant Tina Russo

      in this case solely to attempt to defeat diversity of citizenship, Russo should

      be dismissed or disregarded as fraudulently joined by Shalhoub.          With

      Russo’s dismissal, complete diversity of citizenship between Plaintiff and

      Defendants A2Mac1 and Bunte exists.

      11.    While Plaintiff’s Complaint seeks damages in an unspecified amount,

the allegations set forth in the Complaint and the damages articulated therein make

clear that Plaintiff is seeking damages well in excess of $75,000.00.

             a.    A2Mac1 employed Plaintiff from 2015 until it terminated his

      employment in June 2021. (FAC ¶ 12). Plaintiff now alleges that he was

                                         8
Case 2:21-cv-11534-PDB-APP ECF No. 1, PageID.9 Filed 06/30/21 Page 9 of 11




    retaliated against for engaging in alleged protected activity (FAC ¶¶ 20-25,

    38-43) and not paid wages, commissions, and bonuses as promised by contract

    or otherwise (FAC ¶¶ 26-37).

          b.     Plaintiff’s Complaint demands that a judgment be entered

    against Defendant “in an amount that this Court or a jury deems just and fair,

    plus interests, costs, and attorney fees.” (FAC p. 8, “Relief Requested”

    paragraph). During Plaintiff’s six years of employment with Defendant

    A2Mac1, he earned a varied salary. As of January 1, 2021, Plaintiff earned

    roughly $126,000.00 in wages, or approximately $2,423.08 per week. Thus,

    in the three weeks since filing suit against A2Mac1, Plaintiff has accrued

    approximately $7,268.24 in potential back pay damages since his employment

    termination, and his lost earnings continue to accrue at a rate of approximately

    $2,423.08 per week.

          c.     The latest available statistics from the Administrative Office of

    the United States Courts reflect that, for the twelve-month period ending

    December 31, 2020 (median time from filing to trial was not reported in the

    March 31, 2021 Report), the median interval from filing to trial in civil cases

    in the Eastern District of Michigan was 30.9 months. Should this case proceed

    to trial in January 2024, Plaintiff’s alleged lost wages through that date will

    total approximately $300,000.

                                        9
Case 2:21-cv-11534-PDB-APP ECF No. 1, PageID.10 Filed 06/30/21 Page 10 of 11




             d.    In addition, damages available to a plaintiff in a WPA action

      include potential reinstatement, back pay, front pay, noneconomic damages,

      full reinstatement of fringe benefits and seniority rights, actual damages, or

      any combination of these remedies. A Plaintiff may also recover attorney’s

      fees under the WPA for a proven violation.            Damages available for

      termination in violation of the ELCRA include back pay, front pay, payment

      for lost benefits, and noneconomic damages.

             e.    Taking Plaintiff’s claims for lost wages and benefits and

      emotional distress damages together, the matter in controversy exceeds the

      sum or value of $75,000.00, exclusive of interest, costs and attorney fees, and

      thus the amount in controversy requirement is satisfied.        See Hayes v.

      Equitable Energy Res. Co., 266 F.3d 560, 572-73 (6th Cir. 2001).

      12.    Defendants’ Notice of Removal is timely as it was filed within thirty

(30) days of service of the summonses and complaint, pursuant to 28 U.S.C.

§ 1446(b).

      13.    All Defendants consent to removal.

      14.    Pursuant to 28 U.S.C. § 1446(d), true and correct copies of this Notice

of Removal have been served upon Plaintiff and Defendants have timely filed a copy

of this Notice of Removal with the Clerk of the Wayne County Circuit Court.



                                        10
Case 2:21-cv-11534-PDB-APP ECF No. 1, PageID.11 Filed 06/30/21 Page 11 of 11




                                  CONCLUSION

      By this Notice of Removal, Defendants A2MAC1, LLC, TINA RUSSO, and

FRANK BUNTE do not waive any objections they may have as to service,

jurisdiction, or venue, or any other defenses or objections they may have to this

action. Defendants A2MAC1, LLC, TINA RUSSO, and FRANK BUNTE expressly

reserve all defenses, motions and/or pleas.


Dated: June 30, 2021                 /s/ Michael A. Chichester, Jr.
                                     Michael A. Chichester, Jr. (P70823)
                                     LITTLER MENDELSON, P.C.
                                     200 Renaissance Center, Suite 3110
                                     Detroit, Michigan 48243
                                     (313) 446-6400
                                     mchichester@littler.com
                                     Attorney for Defendants




                         CERTIFICATE OF SERVICE

      The undersigned certifies that a copy of the foregoing document was
      served upon all parties and/or attorneys of record to the above cause
      herein at their respective addresses as disclosed on the pleadings on
      June 30, 2021, via:

            X        U. S. Mail                          Facsimile
                     ECF Filing                          Hand Delivery
            X        E-Mail                              Federal Express

                                       /s/ Michael A. Chichester, Jr.
                                       Michael A. Chichester, Jr.

                                         11
